DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 03/25/22.  Claims 1, 11, and 16 are amended, claims 9 and 20 are canceled.  Claims 1-8, and 10-19 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 11, and 16 recite “selecting, based at least in part on an application of a minimum confidence score, a portion of the video content representative of the type of event for output representative of the game”.  Paragraph [0131] of Applicant’s specification generally describes “a single confidence score”, however provides no related description of any algorithm of how that score is determined.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0345035 to Han et al. (hereinafter “Han”) in view of US Publication No. 2016/0279509 A1 to Miller et al. (hereinafter “Miller”) in view of US Publication No. 2011/0307833 A1 to Dale et al. (hereinafter “Dale”).

Concerning claim 1, Han discloses a computer-implemented method (Abstract), comprising: 
receiving video content representative of gameplay for a player of a game (paragraph [0053] – video content representing gameplay is received); 
analyzing, using individual frames of the video content, a first region associated with a first element of the game (paragraphs [0054]-[0059] – region associated with the game is analyzed using individual content frames);
determining that the first element has a first state associated with a type of event in the game (paragraph [0054]-[0059] – first state is associated with type of event);
analyzing, in response to the first element being determined to have the first state, at least one second region having at least one second element associated with the type of event; and presenting the portion of the video content for display on a client device (paragraphs [0036], [0039], [0053]-[0060] – second region is associated with the event).
Han lacks specifically disclosing, however, Miller discloses determining, based at least in part on at least one second state of the at least one second element, that the type of event occurred; and selecting, based at least in part on an application of a minimum confidence score, a portion of the video content representative of the type of event for output representative of the game (paragraphs [0041], [0058]-[0063], [0065], [0076], [0112] – game events are tagged and identified and projection view may be generated based on the video content representative of the type of event and a minimum confidence score (i.e., exceeding a threshold level)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the video presentation as disclosed by Miller in the system of Han in order to provide players a more customized video based on content they are interested in viewing.
Han/Miller lack specifically disclosing, however, Dale discloses determining a region hierarchy associated with the type of event, analyzing based at least in part of the region hierarchy at least one second region (paragraphs [0030], [0039]-[0042], [0126] – regions may be in a hierarchy including parent/child relationships of the regions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the content hierarchy as disclosed by Dale in the system of Han/Miller in order to provide players a more organized content they are interested in viewing.

 	Concerning claims 2, 3, and 12, Han discloses further comprising: determining the first region and the at least one second region using at least one rule for the type of event associated with the game (paragraphs [0036], [0039], [0053]-[0060]), however, lacks specifically disclosing, however, Miller discloses analyzing one or more objects represented in the video content to determine a mode of gameplay; and determining the at least one rule corresponding to the mode of gameplay (paragraphs [0041], [0058]-[0063], [0112] – game events are tagged and identified and projection view may be generated based on the video content representative of the type of event).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the video presentation as disclosed by Miller in the system of Han in order to provide players a more customized video based on content they are interested in viewing.

Concerning claims 4 and 13, Han discloses further comprising: analyzing the first region for each video frame as part of a first pass; and analyzing the at least one second region as part of a second pass performed on a video frame only when the first element of the first region has the first state associated with the type of event (paragraphs [0036], [0039], [0053]-[0060] – second region is analyzed based on identified first region).

Concerning claims 5, 14, and 17, Han/Miller lack specifically disclosing, however, Dale discloses further comprising: wherein the at least one second region is capable of being located at one or more levels of the region hierarchy below a level containing the first region and further comprising: evaluating individual second regions in the region hierarchy only when a parent region in the region hierarchy has a state associated with the type of event (paragraphs [0030], [0039]-[0042], [0126] – regions may be in a hierarchy including parent/child relationships of the regions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the content hierarchy as disclosed by Dale in the system of Han/Miller in order to provide players a more organized content they are interested in viewing.

Concerning claim 6, Han discloses wherein the first element is one of a plurality of first elements having at least one state associated with at least one type of event in the game, and wherein each of the plurality of first elements is analyzed on a first pass for each individual video frame (paragraph [0054]-[0059]).

Concerning claims 7 and 18, Han lacks specifically disclosing, however Miller discloses wherein the output representative of the game includes at least one of a highlight sequence, a video montage, a training video, a game summary, player statistics, or a player skill profile (paragraphs [0041], [0058]-[0063], [0112] – game events including highlight sequences are tagged and identified and projection view may be generated based on the video content representative of the type of event).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the video presentation as disclosed by Miller in the system of Han in order to provide players a more customized video based on content they are interested in viewing.

Concerning claims 8, and 19, Han discloses wherein the first element and the at least one second element include at least one of an icon, a graphical element, text, or audio content, and wherein the first state associated with a type of event is capable of being determined relative to a prior state of the first element (paragraphs [0047]-[0051]).

Concerning claim 10, Han discloses wherein the first region and the at least one second region correspond to elements of a user interface or a heads up display (HUD) (paragraphs [0036], [0039], [0053]-[0060]).

Concerning claim 11, see the rejection of claim 1.

Concerning claim 15, Han discloses wherein the video content corresponds to a video game, virtual reality (VR) experience, augmented reality (AR) experience, mixed reality (MR) experience, animation, or captured performance (paragraphs [0036], [0039], [0053]-[0060]).

Concerning claim 16, see the rejection of claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, and 10-19 regarding the 35 USC 103 rejection have been considered but are moot based on the new grounds of rejection.  Further explanations and paragraphs have been provided to show support for the newly amended subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715